Citation Nr: 0607579	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  03-29 153A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland



THE ISSUES

1.  Entitlement to an initial compensable rating for the 
service-connected residuals of a fractured left fourth 
metacarpal.  

2.  Entitlement to special monthly pension (SMP).  



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel






INTRODUCTION

The veteran served on active duty from June 1970 to January 
1972.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 rating decision by the RO.  

In April 2005, the veteran revoked his appointment of the 
Maryland Department of Veterans Affairs to act as his 
representative before VA.  

In February 2006, the Board offered the veteran a chance to 
appoint a new representative.  However, the veteran did not 
respond to that offer.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

In its May 2003 rating action, the RO granted the veteran's 
claim of service connection for the residuals of a fractured 
left fourth metacarpal.  The RO assigned a noncompensable 
rating for that disability, effective on February 12, 2003.  
The RO also denied the veteran's claim for SMP benefits.  

With respect to the grant of service connection, the RO's May 
2003 decision was an initial rating award.  When an initial 
rating award is at issue, a practice known as "staged" 
ratings may apply.  

That is, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  

However, once service connection was granted for disability 
of his left fourth finger, the veteran was not informed of 
VA's duty to assist him in the development of his claim for 
an initial compensable rating for that disability.  See 
Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 
2006).  

In that regard, the veteran contends that the residuals of 
the fracture of his left fourth metacarpal have gotten worse 
and notes that a VA orthopedic examination has not been 
conducted to evaluate the level of impairment caused by those 
residuals (See the veteran's notice of disagreement, received 
in May 2003.).  

In conjunction with the veteran's claim for SMP benefits, the 
RO informed the veteran of the VA's duty to assist him with 
that claim (see VA letter to the veteran, dated in April 
2003).  However, the RO did not set forth the criteria for 
entitlement to SMP.  

In October 2005, additional VA treatment records were 
associated with the veteran's claims file.  

There is no indication in the record, such as a Supplemental 
Statement of the Case (SSOC), that the additional medical 
records were reviewed in association with the current appeal.  

Accordingly, this appeal is REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps 
to inform the veteran of VA's duty to 
assist in the development of his claims 
for an initial compensable rating for the 
service-connected residuals of a fracture 
of the left fourth metacarpal and for SMP 
benefits.  38 U.S.C.A. §§ 5103, 5103A and 
38 C.F.R. § 3.159.  Such information 
should include, but is not limited to, 
the criteria for SMP.  

2.  The RO should schedule the veteran 
for an orthopedic examination to 
determine the current extent of his 
service-connected residuals of a 
fractured left fourth metacarpal.  All 
indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled.  

The claims folder must be made available 
to the examiner for review, and the 
examiner must verify that the claims 
folder has, in fact, been reviewed.  

In evaluating the veteran's disability of 
the left fourth metacarpal, the examiner 
must set forth the following:

Is there ankylosis of the finger, 
either favorable or unfavorable?  

If so, consider whether evaluation 
as amputation is warranted and 
whether an additional evaluation is 
warranted for resulting limitation 
of motion of other digits or 
interference with overall function 
of the hand.  

The rationale for all opinions must be 
set forth in writing.

3.  When all of the requested actions 
have been completed, the RO should 
undertake any other indicated 
development, and then readjudicate the 
issues of an initial compensable rating 
for the service-connected residuals of a 
fractured left fourth metacarpal and 
entitlement to SMP benefits.  In so 
doing, consider all of the evidence of 
record, including, but not limited to, 
the records of the veteran's treatment by 
the VA in October 2005.  Also consider 
the potential for staged ratings noted in 
Fenderson.  

If the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
an SSOC and afforded an opportunity to 
respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose or appellate disposition.  It must be 
emphasized, however, that the veteran has the right to submit 
any additional evidence and/or argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-73 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  


 
 
 
 

